Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.	


Non-Art Rejection
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,196,620.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.

6.	Claims 1-20 are also rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,855,524.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.


Art Rejection
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-3, 8-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Threefoot, U.S. pat. Appl. Pub. No. 2015/0052247.
	Per claim 1, Threefoot discloses a method for configuring a service, comprising:
a) obtaining identifier information and a policy/condition, wherein the identifier information is used to identify a first device group, the first device group comprises a device that provides a service e.g., list of clouds and/or services (see par 0040), and the policy/condition is a communication requirement corresponding to the service, e.g., multicast, IPv6, or specific protocol  versions (par 0077);
b) obtaining information about a network device group, wherein the network device group comprises a network device, according to the identifier information e.g., identifying router 112 for a web server providing the service (see par 0032, 0037, 0059);
c) obtaining a first forwarding/routing rule according to the condition, wherein the first forwarding rule corresponds to the network device group, and the first forwarding rule is used to enable the network device in the network device group to provide a (routing) service to the device in the first device group (see par 0034, 0078); and
d) sending the first forwarding rule (see par 0035).
	Threefoot does not explicitly teach the network device group comprising a network device satisfying the condition corresponding the service. Threefoot however teaches selecting a device (cloud node) satisfying the communication condition, e.g., service protocol availability (see par 0034, 0077), and identifying a network device (router) associated with the selected web server or cloud node (see par 0037, 0059).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the network device associated with the cloud node selected for a particular service would have been the network device satisfying the communication condition corresponding to the requested service because it would have enabled the cloud node delivering the service to the customers.
Per claim 2, Threefoot teaches determining a second device group corresponding to the first service identifier (see par 0038, 0100), wherein the second device group is one of cloud-based services including a backup service (see par 0029); selecting a first device from the second group and obtaining information about the first device including an identifier of the first device, e.g., IP address or cloud ID, and interface of the first device, e.g., access protocol (see par 0077, 0101).
Per claim 3, Threefoot teaches obtaining a first match field and a first action/function from the condition, and generating a forwarding rule of the first device according to the first match field and first action/function (see par 0107-0111).
Per claim 8, Threefoot teaches obtaining detection packets according to the forwarding rule and information about the network device group, sending the detection packet to a controller 304, obtaining a detection result by the controller (see par 0059-0060, 0069-0070), and when the detection result meets a certain condition, e.g., load condition, adjusting the contract according to the detecting result (see par 0073, 0076).
Per claim 9, Threefoot teaches providing different types of services including access, routing and multicast (see par 0077), wherein service is provided via a service contract (see par 0078). 
Per claim 10, Threefoot teaches implementing the method by NaaS device (see par 0029).
Claims 11-13 and 18-20 are similar in scope as that of claims 1-3 and 8-10.

10.	Claims 4-7 and 14-17 are not rejected on art.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
6/3/22